Citation Nr: 0920008	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-24 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1978 to 
January 1981.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision that, in 
pertinent part, denied service connection for a skin 
disability and for a left knee disability.  The Veteran 
timely appealed.

In February 2009, the Veteran testified during a hearing 
before the undersigned at the RO.  Following the hearing, the 
Veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  

The issue of service connection for residuals of a left knee 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

At the February 23, 2009 hearing-prior to the promulgation 
of a decision in the appeal-the Board received notification 
from the Veteran, through his authorized representative, that 
a withdrawal of the appeal for service connection for a skin 
disability is requested.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service 
connection for a skin disability by the Veteran (or his 
representative) have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran withdrew the appeal for service 
connection for a skin disability at his prehearing conference 
and this was reduced to writing in the hearing transcript.  
There remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
service connection for a skin disability, and the issue is 
dismissed.


ORDER

The appeal for service connection for a skin disability is 
dismissed.


REMAND

During his February 2009 hearing, the Veteran testified that 
he received medical treatment for a knee disability from 
Dr. Hans Cohen at the Hans Cohen Family Medical Practice in 
Hollywood, Florida, in or about 1991.  The RO or AMC should 
specifically seek the Veteran's authorization for release of 
these medical records.

VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, please 
request treatment records that pertain to 
the claim for service connection for 
residuals of a knee injury from Dr. Hans 
Cohen at the Hans Cohen Family Medical 
Practice in Hollywood, Florida, for 
treatment in 1991; and associate them 
with the claims folder.  

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefit sought is not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


